DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4, 13-17 in the reply filed on 9/21/21 is acknowledged.  The traversal is on the ground(s) that no search burden would be required.  This is not found persuasive because however, the additional claims would require expanding the search beyond B29C and B29L to include B26D (cutting tools), G06T7 (data processing for industrial images), and G01N (measuring). The inventions have acquired a separate status in the art in view of their different classification; the inventions require searching different classes/subclasses or electronic resources, or employing different search queries; and the prior art applicable to one invention would not likely be applicable to another invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 5-12, 16, 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: defect detection unit for, tubular product cutting unit for, defect portion cutting unit for, marking unit for, marking detection unit for, setting reception unit for in claims 1, 2, 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cutting part for” in claim 1, “configured by the same means” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 13-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a defect portion cutting unit” and a “tubular product cutting unit”, but as these terms invoke 112(f) they are read from the specification which recites that they may just be singular control unit [0069]. It is unclear whether these units must comprise a separate units or just a singular unit. 
Claim 15 recites the limitation "the cutting drive unit.”  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “the tubular product cutting unit” and “defect portion cutting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
Claim limitations “the marking unit for”, “the marking detection unit for”, “setting reception unit for” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner was unable to find any recitation of the structure of these units within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) in view of Makowski (US 2980963). 
As to claim 1, Suhara teaches a manufacturing apparatus of a cylindrical product (1) [Fig 1] comprises: an injection molding unit (21) which feeds an cylindrical shaped body continuously in a predetermined delivery direction [Para 2 under Action], a defect detection unit (20) (sensors/cameras) [Action] for detecting a defect on a surface of the molded body passing through a predetermined detection position in the delivery direction [Para 2 under Action], a cutting part for cutting the cylindrical product from the molded body [Para 4, 5 under action], a tubular product cutting unit (37) for separating the tubular product including a portion of a predetermined length from the molded body by using the cutting part [Para 4 under action], when the portion of a predetermined length in the molded body passes through the detection position without detecting a defect by the defect detection unit, and a defect portion cutting unit (37) for separating the tubular product including the defect detected by the defect detection unit from the molded body by using the cutting when a defect is detected by the defect detection unit before the portion of the predetermined length in the molded body passes through the detection position part [Para 4, 5 under Action] as the cutter is used to a cut length based on detection of either presence of an abnormality (H) or an adequate length of good product is produced both cutting units phrased as a circuit or control unit [Action, para 4, 5 under Action]. Whether “a length of the tubular product cut off by 
The defect detection unit is interpreted as a camera per [0050] of instant application.
It is also noted that the claim does not recite a controller and thus the control programs are considered intended use wherein a general controller (computer, or microprocessor) can be configured (programmed) to perform the steps (functions) in this case the tubular product cutting unit and the defect portion cutting unit would be disclosed by the circuit (general computer/microprocessor). Similar analysis is applicable to other control program functions.
The examiner notes that applicant’s use of the term “injection molding unit” is unconventional and the specification appears to describe an extruder [0049]. Additionally, continuous operation is typically not how injection molding machines function as they provide discrete parts in a stepwise fashion. Thus, the examiner has interpreted the injection molding unit as an extrusion machine. Additionally, the cutting part is interpreted under it’s broadest reasonable interpretation as any implementation capable of cutting the extrudate. 
While Suhara discloses an apparatus that creates a cylindrical object, it is ambiguous if the object is hollow and therefore tubular. 
Makowski teaches an extrusion apparatus wherein the extruder creates tubular plastic containers in a rapid and economic fashion [Col 2 line 50-60, col 1 line 45-50, col 1 line 64-72]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara to be capable of producing tubular members, as suggested by Makowski, as extruders had demonstrated success at creating tubular containers rapidly and economically. 
As to claim 2, Suhara teaches a marking unit (23) for marking the surface of the molded body with a marking indicating the position of the defect detected by the defect detection unit, when the defect was detected by the defect detection unit [Para 4 and 5 after Action].  
As to claim 3, The limitation that “the tubular product is a raw material of a plurality of products” is a recitation of an intended use of the article worked upon and does not limit apparatus claims, see MPEP .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) and Makowski (US 2980963), as applied to claims 1-3 above, and in further view of Innocenzo (US 2010/0162865).
As to claim 4, Suhara teaches the marking is detected [6th para after Action], but does  a marking detection unit for detecting the marking affixed to the molding, on the downstream side of a delivery direction with respect to a position where the marking unit applies the marking, wherein each of the tubular product cutting unit and the defect portion cutting unit determines whether a defect is detected by the defect detection unit, based on a detection result by the marking detection unit.
Innocenzo (US 20100162865) teaches a method of detecting and eliminating defects wherein a reader detects markings made indicative of defects in order to cut out a length of a continuous product that has a defect as detecting a marking is less expensive and only a small portion of the width of the sheet needs to be examined[0010, 0011, 0027, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had a marking detection unit for detecting the marking affixed to the molding, on the downstream side of a delivery direction with respect to a position where the marking unit applies the marking, wherein each of the tubular product cutting unit and the defect portion cutting unit determines whether a defect is detected by the defect detection unit, based on a detection result by the marking detection unit, as suggested by Innocenzo, in order to eliminate/cut out the length of product with the defect at less expense. 
Claims 13, 14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) and Makowski (US 2980963), as applied to claims 1-3 above, and in further view of Endo (US 6474972).
As to claim 13, Suhara teaches that the cutting length is “specified” [2nd para after Action] and “predetermined” [3rd para after Action] so it must be set in some capacity, but does not explicitly state a setting reception unit for accepting the setting.
Endo teaches an extrusion apparatus wherein process values are set and stored via a personal computer for controlling the operation of the machine [col 5 line 25-42]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had the process values set by a PC ie a setting reception unit, as suggested by Endo, in order to accurately control the extrusion process.
The setting reception unit is interpreted as an operation display unit per [0073, 0074] of instant application, the PC display of Endo would be reasonably interpreted as an operation display unit.  
As to claim 14, Suhara in combination with Endo teaches utilizing a personal computer as the setting reception unit to input process parameters as explained above, but does not explicitly state that a process parameter be the number of products produces from the raw material of the tubular product.
Makowski teaches an extrusion apparatus wherein the extruder creates tubular plastic containers in a rapid and economic fashion [Col 2 line 50-60, col 1 line 45-50, col 1 line 64-72]. Makowski notes the tubular product may be singulated into several end product and can be an arbitrary number of total products based on the desires of the user [col 2 line 52-62, col 2 line 34-37]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had product number be a process parameter, as suggested by Makowski, in order to create multiple tubular containers rapidly and economically. 
As to claim 17, Suhara does not explicitly state the tubular product cutting unit and the defect portion cutting unit are configured by the same means.
Endo teaches an extrusion apparatus wherein all process values are set and stored via a personal computer for controlling the operation of the machine [col 5 line 25-42]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had the all the process values set by a PC . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) in view of Makowski (US 2980963) and Endo (US 6474972), as applied to claim 13, 14, 17 above, and in further view of Aiken (6658622).
As to claim 15, Suhara in combination with Endo teaches utilizing a personal computer as the setting reception unit to input process parameters as explained above but does not explicitly state the setting reception unit sets the accepted setting to zero, when accepting a setting such that the good product length is longer than the distance by which the cutting part can be moved by the cutting drive unit.
Aiken teaches a graphical user interface for a computer [col 3 line 65-col 4 line 36] wherein the input values are reset to default values when the user inputs a value outside of a constrained range in order to avoid errors and self correct without input from the user [col 4 line 54-col 5 line 2, col 2 line 22-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and utilized a setting reception unit that sets the accepted setting to zero, when accepting a setting that is outside of acceptable constraints such as that the good product length is longer than the distance by which the cutting part can be moved by the cutting drive unit, as suggested by Aiken, in order to avoid error and self correct without requiring input from the user. 
The examiner notes that Aiken demonstrates a processor programmed to return input values when outside of some setting constraint to some default setting was known in the prior art, thus, the processor of Aiken would be capable of operation such that the constraint was product length less than or equal to cutting part range and the default setting of the input value for cutting length be zero.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742